Citation Nr: 1618796	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  08-25 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

1.  Entitlement to service connection for variously diagnosed skin conditions, to include as due to herbicide exposure in-service ("skin disability").  

2.  Entitlement to service connection for prostate cancer.

3.  Entitlement to special monthly compensation based (SMC) on aid and attendance and/or housebound status.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel
INTRODUCTION

The Veteran had active military service from June 1972 to January 1973.  

This claim comes to the Board of Veterans' Appeals (Board) from a September 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

This claim was before the Board in January 2014, and remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include obtaining a medical opinion.  The requested development has been completed and the matter is ready for review.  Stegall v. West, 11 Vet. App. 268   (1998).

The Veteran testified at a hearing before the Board in May 2013.  An AVLJ who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the Veteran was assisted by a representative, and both the representative and the AVLJ asked relevant questions concerning the Veteran's symptoms and the resulting impairment, as well as the effect of his disability on his daily life and his occupation.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2).

The issues of entitlement to prostate cancer and SMC are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDING OF FACT

The Veteran's skin disabilities, to include seborrheic dermatitis and tinea pedis, did not manifest during active service, nor does the evidence establish that such skin disabilities are otherwise related to service, to include as due to herbicide exposure in service.  



CONCLUSION OF LAW

The criteria for service connection for skin disabilities, to include seborrheic dermatitis and tinea pedis, have not been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 5103 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In general, service connection requires (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307.  In this case, there is evidence that the Veteran served on the USS Constellation; however, it has not been established that the Veteran had service in the "brown waters" or on shore in the Republic Vietnam.  As such, the Veteran is not presumed to have been exposed to herbicides such as Agent Orange as result of his active service.  

In June 2001 and September 2006, the Veteran submitted claims for entitlement to service connection for skin disabilities due to herbicide exposure in service.  Service connection may be granted on a presumptive basis for certain diseases associated with exposure to certain herbicide agents, even though there is no record of such disease during service, if they manifest to a compensable degree any time after service, in a Veteran who had active military, naval, or air service for at least 90 days, during the period beginning on January 9, 1962 and ending on May 7, 1975, in the Republic of Vietnam, including the waters offshore, and other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e), 3.313.  This presumption may be rebutted by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. §§ 3.307, 3.309. 

The Board will not make a determination as to whether the Veteran is entitled to the presumption of exposure to herbicides in service, because his disabilities of seborrheic dermatitis and tinea pedis are not on the list of diseases covered by the presumption.  That is, the National Academy of Sciences has not found sufficient epidemiological evidence to establish such a link between herbicide exposure and the development of those skin disabilities.  See 38 C.F.R. §§ 3.307, 3.309(e).  Further, the Department of the Army Joint Services Records Research Center (JSRRC) issued a statement in May 2001, stating that there was no evidence to support the Veteran's claim of exposure to tactical herbicide agents while service aboard a Navy or Coast Guard ship during the Vietnam era.  As such, service connection on this presumptive basis is not warranted.

Nevertheless, when entitlement to a regulatory presumption of service connection for a given disability is not found, a claim must nevertheless be reviewed to determine whether service connection can be established on a another basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  As such, the question, then, becomes whether the Veteran's skin disabilities are directly related to his time in military service.  Unfortunately, the evidence is against such a conclusion.

A review of the Veteran's Report of Medical History, dated January 1973, completed at the Veteran's discharge, notes the Veteran's skin, lymphatics were clinically normal upon evaluation.  Further review of the Veteran's service treatment records do not reveal complaints or treatment for a skin disability in service.  

Post service treatment records fail to show any treatment for a skin disability for a number of years post service.  

As evidence to support his claim, the Veteran submitted an Agent Orange registry code sheet that lists his current diagnoses of seborrheic dermatitis and tinea pedis that the Veteran stated began in 1973.  However, the examiner clearly states that the Veteran was diagnosed with this condition in 2001, which is many years after his discharge from service.  

The Veteran also submitted a statement in November 2012, stating that he was exposed to herbicides when a bomb fell on the deck of his hanger and exploded in the water, and that his skin has been dry and itchy since the explosion.  At the Veteran's hearing in May 2013, he claimed that there was a riot on his ship and that Black and Latino service members had to be removed from the ship, and in the process they were sprayed with a chemical like substance.  However, this information has not been confirmed by the JSRRC.  

The Veteran underwent a VA examination for his diagnosed skin disabilities in April 2014.  At that time he told the examiner that he was diagnosed with skin disabilities in service and that he was treated with shampoo and a topical ointment, which has continued since service and has become a generalized rash all over his body.  However, the Board notes that at his hearing the Veteran stated that he only received an ointment in service and received another ointment and shampoo after service from his private physician.  

After the examination was concluded, the examiner opined that the Veteran's current skin disabilities are less likely than not related to service because there was no diagnosis of a skin disability in service and his current diagnoses came many years after service. 

Upon review of the evidence, the Board finds no basis upon which to award service connection for the Veteran's claimed skin disabilities.  There is no competent evidence that the Veteran's skin disabilities are related to service, to include as due to exposure to herbicides in service.  No medical professional has attributed the Veteran's skin disabilities to service, and the Veteran has not proffered any evidence, other than his own statements, that his skin disabilities are related to his military service.  

The Veteran first developed the skin disabilities decades after service.  Even though at the Veteran's hearing he stated that he was treated at the VA for a skin disability immediately after being discharged from service, the Veteran's post service VA-records are void for any treatment or diagnosis until 2001.  While this fact is not dispositive, it is a factor that weighs against his claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a lengthy period without medical complaints about a condition can be considered as a factor in resolving a claim). 

As a lay person, the Veteran is competent to report what comes to him through his senses, but he lacks the medical training and expertise to provide a complex medical opinion as to the etiology of a skin condition.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  While the Veteran might sincerely believe that his skin conditions are the result of herbicide exposure, to include due to a bomb exploding off the side of his ship or being sprayed by a chemical during a riot on the his ship, he lacks the medical expertise to provide such a link, and he has not cited to any medical evidence that would support such a link.  As noted, the National Academy of Sciences has not established a link between herbicide exposure and the development of either seborrheic dermatitis or tinea pedis.  No competent evidence has otherwise linked the Veteran's skin disabilities to any exposure to herbicides or other chemicals in service.

In sum, while the Veteran has current diagnoses of seborrheic dermatitis and tinea pedis, there is no competent evidence, medical or otherwise, that establishes that this disability began during active service or was otherwise caused by such service, to include as due to herbicide exposure.  Therefore, the criteria for service connection for skin disabilities, to include seborrheic dermatitis and tinea pedis has not been met and the claim is denied.  There is no reasonable doubt to be resolved in this case.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist 

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA's duty to notify has been satisfied through a notice letter dated December 2006 that fully addressed all notice elements.  This letter informed the Veteran of what evidence was required to substantiate his claim, and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was requested to submit any evidence in his possession and has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond. 
  
In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.
  
VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015).
  
Service treatment records are associated with claims file.  All post-service VA and private treatment records identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2015).   
  
The Veteran was provided a VA examination in April 2014, which is adequate for the purposes of determining service connection as they involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provides an etiological opinion with supporting rationale.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  
  
In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.



ORDER

Service connection for skin disabilities, claimed as seborrheic dermatitis and tinea pedis have not been met.  


REMAND

In July 2015, the RO issued a rating action that denied entitlement to service connection for prostate cancer; the Veteran submitted a notice of disagreement (NOD) in September 2015.  In January 2016, the RO issued a rating action that denied entitlement to SMC based on the need for aid and attendance and/or housebound status.  The Veteran submitted a NOD in February 2016.  To date, he has not been issued a statement of the case (SOC) on either claim.  Therefore, the Board directs that the RO issue SOC's as directed below, in accordance with 38 C.F.R. § 19.26, 19.29 and Manlincon v. West, 12 Vet. App. 238 (1999).  The Board accepts limited jurisdiction over these issues, for the sole purpose of remanding to order the issuance of a SOC along with information about the process of perfecting an appeal, if the Veteran so desires.

Accordingly, the case is REMANDED for the following action:

 
Provide the Veteran a statement of the case on the issues of entitlement to service connection for service connection for prostate cancer and entitlement to SMC based on the need for aid and attendance and/or housebound status .  Also advise the Veteran that, upon receipt of the SOC's, he still needs to file a substantive appeal (VA Form 9 or equivalent statement) in response to complete the steps necessary to perfect the appeal of these issues.  If, and only if, he perfects an appeal by the submission of a timely substantive appeal should these claims be returned to the Board for further appellate review.  See 38 C.F.R. §§ 20.202, 20.302 (2015).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






____________________________________________
L.M. BARNARD 
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


